The final decree (February 8th, 1944) in each cause is affirmed, for the reasons stated in the opinion of Vice-Chancellor *Page 507 
Fielder, which is reported at 134 N.J. Eq. 271; 35 Atl. Rep.
2d 215.
We have examined the application which was made to and denied by the Vice-Chancellor for a rehearing and reargument and we, too, conclude that the application is without merit. Hence the order (February 8th, 1944) in each cause denying the application is affirmed.
We pause to observe that there is judicial sanction for the allowance of compensation for the necessary services of certified public accountants. Cintas v. American Car and Foundry Co.,135 N.J. Eq. 305; 37 Atl. Rep. 2d 205. Cf. Christensen v.Christensen, 133 N.J. Eq. 347; 32 Atl. Rep. 2d 362. The allowance of such a fee was, under the facts of the WesselCase, proper.
Respondents are entitled to their costs on the stated decrees and orders.
No. 212 with No. 213 —
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 15.
For reversal — None.
No. 213 with No. 212 —
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, PERSKIE, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 11.
For modification — PARKER, CASE, HEHER, COLIE, JJ. 4. *Page 508